NUMBERS 13-18-00012-CR, 13-18-00017-CR, AND 13-18-00018-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


SAMUEL LEAL,                                                                Appellant,

                                           v.

THE STATE OF TEXAS,                                                         Appellees.


                   On appeal from the 319th District Court
                         of Nueces County, Texas.



                          ORDER OF ABATEMENT
           Before Justices Rodriguez, Contreras, and Hinojosa
                            Order Per Curiam

      This cause is before the Court because the court reporter, Esther Natividad, has

failed to file the reporter’s record. The reporter’s record in these causes was originally

due to be filed on January 16, 2018. On February 26, 2018, the Clerk of this Court

notified the reporter that the record in cause numbers 13-18-00012-CR and 13-18-00017-

CR was due on January 16, 2018, and requested that she file a response as to the status
of the record within ten days. The reporter was advised that if a response was not filed,

the matter would be referred to the Court for appropriate action. To date, the reporter

has failed to respond to this Court’s notice and a reporter’s record has not been filed.

The reporter requested an extension of time to file the record in 13-18-00018-CR. An

extension of time was granted until March 15, 2018, however, the reporter’s record has

not been filed.

       This sequence of events requires us to effectuate our responsibility to avoid further

delay and to preserve the parties’ rights. See TEX. R. APP. P. 37.3(a)(2). Accordingly,

this appeal is ABATED and the cause REMANDED to the trial court.

       Upon remand, the judge of the trial court shall immediately cause notice to be given

and conduct a hearing to determine whether appellant has abandoned his appeals. If it

is determined that appellant has not abandoned his appeals, the court shall further

determine if appellant’s attorney of record continues to represent appellant and will

diligently pursue this appeal.

       The court shall further determine if the reporter’s record, or any part thereof, has

been lost or destroyed, and shall make appropriate findings under Tex. R. App. P. 34.6(f),

if necessary. Otherwise, the court shall determine what steps are necessary to ensure

the prompt preparation of a reporter's record, and shall enter any orders required to avoid

further delay and to preserve the parties’ rights.

       The trial court shall prepare and file its findings and orders and cause them to be

included in a supplemental clerk's record which should be submitted to the Clerk of this

Court within thirty days from the date of this order.


                                              2
       IT IS SO ORDERED.

                                   PER CURIAM

Delivered and filed this the
21st day of March, 2018.




                               3